EXHIBIT 10.3

 

AGREEMENT AMENDING THE WHOLESALE SECURITY

AGREEMENT AND CONDITIONALLY AUTHORIZING

THE SALE OF COLLATERAL ON A
DELAYED PAYMENT PRIVILEGE BASIS

 

This is an Agreement Amending the Wholesale Security Agreement and Conditionally
Authorizing the Sale of Collateral on a Delayed Payment Privilege Basis (the
“Agreement”) made and executed by and between the undersigned Debtors
(“Debtors”) and General Electric Capital Corporation (“GE Capital”), to
effective as of September 20, 2005 (the “Effective Date”).

 

RECITALS

 

A.            Wholesale Security Agreement. Debtors simultaneous with the
execution of this Agreement, have executed and delivered to GE Capital a
Wholesale Security Agreement (the “WFA”), by which, among other things, (a) GE
Capital has agreed to provide wholesale floor plan financing of motor vehicles
and other personal property for Debtors (the “Collateral”), and Debtors have
agreed to promptly pay to GE Capital the portion of the Advance due under the
WFA as each such item of Collateral is sold by Debtors (the “Collateral Amount
Financed”); and (b) GE Capital has consented to Debtors selling such Collateral
at retail in the ordinary course of business (the “Routine Disposition of
Collateral”).

 

B.            Delayed Payment Privilege. Debtors have requested the privilege of
delaying payment of the Advance applicable, in the limited instances where
Collateral is sold by Debtors to a purchaser for whom both an Obligor and GE
Capital have agreed to a delayed payment period (the “Delayed Payment
Privilege”).

 

C.            Lien Validity and Priority. Debtors and GE Capital desire and
intend hereby to retain, in full force and effect, the validity, enforceability
and relative priority of GE Capital’s security interest in any and all such
items of Collateral as such items of Collateral are sold by Debtors pursuant to
the Delayed Payment Privilege, notwithstanding GE Capital’s prior consent to the
Routine Disposition of Collateral, unless and until GE Capital receives the
Collateral Amount Financed under the terms and conditions as hereinafter set
forth.

 

TERMS AND CONDITIONS

 

NOW, THEREFORE, in consideration of the premises, the covenants herein set
forth, and for other good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged, Debtors and GE Capital hereby agree as
follows:

 

1.             The aforementioned Wholesale Security Agreement and any and all
documents, plans, instruments or agreements relating, modifying, substituting or
attendant thereto, executed between Debtors and GE Capital are hereby amended in
form and substance by inserting therein the following language as a separate and
distinct paragraph:

 

“Notwithstanding anything contained herein to the contrary, Debtors agree that
GE Capital’s security interest in any and all vehicles sold to a customer, and
in which event the full payment thereof by cash or on a the basis of a properly
perfected retail installment contract or other security agreement in favor of GE
Capital is not made contemporaneous with the delivery of such Collateral by
Debtors (the “Delayed Payment Collateral”), shall remain in full force and
effect in such Delayed Payment Collateral and shall not be relinquished,
extinguished, released or terminated as a consequence of such sale or delivery
unless and until the payment is thereafter made directly to GE Capital or
jointly to Debtors and GE Capital. Moreover, Debtors are expressly prohibited
and shall not have any express, implied or apparent authority to sell, lease,
transfer or otherwise dispose of any Delayed Payment Collateral unless and until
the express written permission of GE Capital is first obtained, and then such
authority shall be, in each and every instance, limited to the terms and
conditions of such written permission; it being further agreed that the terms of
this paragraph shall not be altered, modified, supplemented, qualified, waived
or amended by reason of any agreement (unless in writing executed by Debtors and
GE Capital), or by the course of performance, course of dealing, or usage of
trade by Debtors and GE Capital, of either of them.

 

--------------------------------------------------------------------------------


 

2.             Any previously executed Agreement for the Delayed Payment
Privilege for New Floor Plan Units between Debtors and GE Capital is superseded
by the terms and conditions of this Agreement for all Delayed Payment Privilege
transactions arising on or after the effective date thereof.

 

3.             Debtors shall advise GE Capital of each and every potential
transaction in which Debtors requests GE Capital to grant the Delayed Payment
Privilege, and the period of time for which the Delayed Payment Privilege is
being requested. Such request shall be made of GE Capital in writing and on a
form of the type and kind provided by GE Capital from time to time. GE Capital’s
consent, if any, to the request must be obtained prior to the sale, transfer or
delivery of any vehicles proposed by Debtors to be disposed by the Delayed
Payment Privilege (the “Delayed Payment Privilege Collateral”).

 

4.             GE Capital’s consent to Debtors’ request for disposition of
Delayed Payment Privilege Collateral shall be in GE Capital’s sole and exclusive
discretion and further subject and contingent upon the following additional
terms and conditions:

 

(a)           GE Capital may, in its sole and exclusive discretion limit the
number of items of Collateral, amount outstanding and terms and conditions for
which the Delayed Payment Privilege requested by Debtors is approved.

 

(b)           GE Capital may, in its sole and exclusive discretion withdraw,
cancel, or suspend the Delayed Payment Privilege at anytime and for any reason
upon a ten-day advance written notice and immediately if a Debtor is in default
of any agreement which Debtors have with GE Capital; provided, however, that
such withdrawal, cancellation or suspension shall not affect the rights,
interests and duties under this Agreement prior thereto.

 

(c)           Debtors shall complete, execute and deliver to GE Capital,
immediately upon the delivery of Delayed Payment Privilege Collateral, a form of
the type and kind provided by GE Capital from time to time (the “Delivery
Schedule”).

 

(d)           Debtors shall immediately pay GE Capital the Collateral Amount
Financed upon the earliest of (i) demand by GE Capital; or (ii) receipt of the
amount due from the disposition of each of the Delayed Payment Privilege
Collateral; or (iii) the “Purchaser Payment Date” set forth on the applicable
Delivery Schedule.

 

(e)           Debtors shall obtain from the person acquiring the Delayed Payment
Privilege Collateral a duly authorized and executed acknowledgement from the
Purchaser confirming that the terms of sale including the continuation of GE
Capital’s security interest in the Delayed Payment Privilege Collateral. The
acknowledgement shall be in writing and on a form of the type and kind provided
by GE Capital from time to time, which shall be delivered to GE Capital prior to
any sale, transfer or delivery of any Delayed Payment Privilege Collateral to
such person (the “Acknowledgement of Purchaser”).

 

(f)            The grant and exercise of the Delayed Payment Privilege by
Debtors shall in no way extinguish, release or terminate GE Capital’s security
interest in the Delayed Payment Privilege Collateral unless and until the
conditions described in the amending paragraph set forth in paragraph 1 of this
Agreement and the aforesaid Acknowledgement of Purchaser are first fulfilled,
which shall then and thereafter continue in the proceeds thereof.

 

5.             GE Capital shall have no duty or obligation to examine, review or
consider the creditworthiness of any proposed or actual customer of Debtors for
which Debtors seeks GE Capital’s consent to the Delayed Payment Privilege and
any such examination, review or consideration by GE Capital shall be for its
sole and exclusive use and purposes; the Debtors expressly agreeing that any
receipt or reliance on such information from GE Capital would be gratuitous and
unreasonable, respectively.

 

6.             Debtors’ obligation to pay GE Capital for the Collateral Amount
Financed shall be absolute, unconditional and primary, notwithstanding (a) GE
Capital consenting to the Delayed Payment Privilege; or (b) default in the
payment or acquisition terms by the customer of the Debtors for Delayed Payment
Privilege Collateral, or that of any of customer’s surety, guarantor, co-obligor
or lender; or (c) rejection or revocation of acceptance of any Delayed Payment
Privilege Collateral by such customer; or (d) the acceptance by GE Capital of
any assignment or proceeds from any Delayed Payment Privilege

 

2

--------------------------------------------------------------------------------


 

Collateral; provided, however, that nothing in this paragraph 6 is intended to
permit payment to GE Capital of any more than the greater of (i) the Collateral
Amounts Financed or (ii) the value of GE Capital’s security interest in the
Delayed Payment Privilege Collateral.

 

7.             Upon demand by GE Capital, Debtors shall provide GE Capital with
an assignment of all right, title, and interest of the Debtors in and to the
accounts, contract rights, sale proceeds or any other interest Debtors may then
or thereafter have in the Delayed Payment Privilege Collateral. Said assignment
shall be for the purpose of additional security only and shall be on a form of
the type and kind provided by GE Capital from time to time.

 

8.             GE Capital may take such actions as it deems appropriate to
assure and enforce compliance with this Agreement, including requesting, for
audit purposes, verification from Debtors’ customers the fact of delivery,
possession, and amount, date and circumstances of payment of any Delayed Payment
Privilege Collateral, and the notification to appropriate persons of any
security interest, assignment or other claim in the Delayed Payment Privilege
Collateral of GE Capital.

 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement to be effective as
of the Effective Date.

 

Debtors:

 

Rush Truck Centers of Alabama, Inc.

Rush Truck Centers of Arizona, Inc.

Rush Truck Centers of California, Inc.

Rush Truck Centers of Colorado, Inc.

Rush Truck Centers of Florida, Inc.

Rush Truck Centers of New Mexico, Inc.

Rush Truck Centers of Oklahoma, Inc.

Rush Truck Centers of Tennessee, Inc.

 

By:

 

/s/ W.M. “Rusty Rush

 

 

Name:

W. M. “Rusty” Rush

 

 

Title:

President

 

 

Date:

September 20, 2005

 


RUSH TRUCK CENTERS OF TEXAS, L.P., A

Texas limited partnership

 

By:

RUSHTEX, INC., a Delaware corporation

 

 

General Partner

 

 

 

 

By:

/s/ W.M. “Rusty Rush

 

 

 

 

Name:

W. M. “Rusty” Rush

 

 

 

Title: President

 

 

 

Date: September 20, 2005

 

GENERAL ELECTRIC CAPITAL CORPORATION

 


BY:


/S/ C. DANIEL CLARK

 


 

Name:

C. Daniel Clark

 

 

Title:

President and General Manager

 

 

Date: 

September 20, 2005

 

3

--------------------------------------------------------------------------------